EXHIBIT 10.03




SALE OF GOODWILL AGREEMENT




AGREEMENT (the “Agreement”) dated as of January 31, 2014 (the “Execution
Date”)by and between Donald R. Kendall, Jr., an individual with an address at
711 Louisiana, Suite 1750, Pennzoil Building, South Tower, Houston, Texas 77002
(referred to as “Seller”) and Blue Earth, Inc. a Nevada corporation with a
principal place of business located at 2298 Horizon Ridge Parkway, Suite 205,
Henderson, Nevada 89052 (referred to herein as “Blue Earth” or “Purchaser”).




WHEREAS, simultaneously with the execution of this Agreement, Seller has sold a
100% interest in Kenmont Solutions Capital GP, LLC (the “Company”) to Blue Earth
pursuant to an Equity Exchange Agreement of even date herewith (the “Purchase
Agreement”);




WHEREAS, the Seller is an indispensable part of the Company’s relationship with
Purchaser;




WHEREAS, there has never been nor is there currently a written employment
agreement, restrictive covenant, non-competition agreement or any other similar
agreement between the Seller and the Company restricting Seller’s activities,
and the Company would not enter into this Agreement unless Seller agreed to the
non-competition and other restrictive covenants set forth in the employment
agreement between Seller and the Company dated as of the date hereof;




WHEREAS, the Seller desires to sell Seller’s Goodwill to the Purchaser in
consideration of the payment of the Purchase Price (as hereinafter defined) and
in consideration of the terms and subject to the conditions set forth herein;




WHEREAS, Purchaser desires to purchase and secure the Seller’s Goodwill pursuant
to the terms and subject to the conditions set forth herein;




WHEREAS, in connection with selling and transferring Seller’s Goodwill to the
Purchaser, the parties have also agreed to enter into an employment agreement of
even date herewith, that provides, among other things, that the Seller will help
transition the Seller’s Goodwill to the Purchaser in an efficient and productive
manner beneficial to Purchaser and Seller will not compete against Purchaser;
and




NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, and for valuable consideration, the receipt of
which is hereby acknowledged by the Seller and the Purchaser, the parties hereby
agree as follows:




1.

Sale of Seller’s Goodwill.  Seller shall sell to Purchaser, and Purchaser shall
purchase from Seller, all of Seller’s Goodwill, free from all liabilities and
encumbrances and Seller, in particular, agrees to (i) permit the Purchaser to
use his name and contacts at the Company (ii) transfer to Purchaser certain
documents he owns and controls related to certain prior relationships, (iii)
recommend the Purchaser to contacts in the energy efficiency and clean tech
industry, and (iv) enter into the employment agreement (the “Employment
Agreement”) of even date herewith.




2.

Purchase Price.  The purchase price (the “Purchase Price”) for the Seller’s
Goodwill is 1,725,000 shares of Restricted Common Stock of Blue Earth, and in
consideration for the non-competition and other restrictions in the employment
agreement options to purchase 200,000 shares of common stock of Blue Earth at an
exercise price of $2.00 per share, equal to the fair market value of Blue Earth
Common Stock when the business terms, including the Purchase Price, was reached
between the parties.





--------------------------------------------------------------------------------



3.

Method of Payment.  The Purchase Price shall be paid by the Purchaser as
follows:  

(a)

1,725,000 shares of restricted Common Stock shall be delivered to Seller upon
the completion of this Agreement (the “Closing”) subject to a lock-up/leak-out
agreement, in the form attached hereto as Exhibit A; and

(b)

execution of a non-qualified stock option agreement dated the Closing Date to
purchase 200,000 shares of common stock at an exercise price of $2.00 per share
in the form attached hereto as Exhibit B.

4.

Representations by Seller.  Seller makes the following representations and
warranties to Purchaser as of the Execution Date, as well as those
representations and warranties set forth in the Representation Letter and
Agreement executed on this date, all of which shall survive the Execution Date:




(a)

Title.  Seller is the owner of and has good and marketable title to the Seller’s
Goodwill, free of all debts, liens, security interests and encumbrances.




(b)

Due Execution.  This Agreement has been duly executed and delivered by the
Seller and is the valid and binding obligation of the Seller, enforceable in
accordance with its terms (subject, as to enforcement of remedies, to
bankruptcy, reorganization, insolvency, moratorium and other similar laws
relating to or affecting creditors’ rights generally and to general equitable
principles).




(c)

No Conflict.  The execution, delivery and performance by Seller of this
Agreement and the consummation by Seller of the transactions contemplated
hereby, do not and will not violate, conflict with, result in a breach or
termination of, or constitute a default or event of default under (or an event
which with due notice or lapse of time, or both, would constitute a default or
event of default under), or require a notice or consent under, or result in the
creation of any lien on the Seller’s Goodwill under, or enable another party
thereto to terminate, or impose any penalty or additional payment obligations or
accelerate any obligations under (i) any lease, license, contract or agreement
to which Seller is a party or by which Seller or the Seller’s Goodwill is bound,
(ii) any judgment, order, writ, decree, ruling or injunction of any governmental
official, agency, instrumentality or other authority applicable to Seller or the
Seller’s Goodwill, or (iii) any statute, law, regulation or rule of any
governmental agency, instrumentality or other authority applicable to Seller or
the Seller’s Goodwill.




(d)

Proceedings.  There is no action, suit or proceeding pending, and, to the best
of Seller’s knowledge, there is no investigation pending or threatened or
action, suit or proceeding threatened, against Seller which, if decided
adversely to Seller, may (i) prevent or in any material way impair the
consummation of the transactions contemplated by this Agreement, or (ii) have,
individually or in the aggregate, a material adverse effect upon the Seller’s
Goodwill.  To the best of Seller’s knowledge, Seller is not subject to any
judicial or administrative judgment, order, writ, injunction, decree or
restraint with respect to the use or right to sell and convey the Seller’s
Goodwill.




5.

Representations by Purchaser.  Purchaser makes the following representations and
warranties to Seller as of the Execution Date, all of which shall survive the
Execution Date:




(a)

Organization and Qualification.  Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada, and
has the corporate power and authority to execute, deliver and perform the
Agreement.  








2




--------------------------------------------------------------------------------



(b)

Authority.  The execution, delivery and performance by Seller of this Agreement,
and the consummation by Purchaser of the transactions contemplated hereby, have
been duly authorized by all necessary and required corporate action of
Purchaser.




(c)

Due Execution.  This Agreement has been duly executed and delivered by Purchaser
and is the valid and binding obligation of Purchaser enforceable against
Purchaser in accordance with its terms (subject, as to enforcement of remedies,
to bankruptcy, reorganization, insolvency, moratorium and other similar laws
relating to or affecting creditors’ rights generally and to general equitable
principles).  




(d)

No Conflict.  The execution, delivery and performance by Purchaser of this
Agreement and the consummation by Purchaser of the transactions contemplated
hereby, do not and will not violate, conflict with, result in a breach or
termination of, or constitute a default or event of default under (or an event
which with due notice or lapse of time, or both, would constitute a default or
event of default under), or require a notice or consent under, or enable another
party thereto to terminate, or impose any penalty or additional payment
obligations or accelerate any obligations under (i) the certificate of
incorporation, as amended, of Purchaser, (ii) any lease, license, contract or
agreement to which Purchaser is a party or by which Purchaser is bound, (iii)
any judgment, order, writ, decree, ruling or injunction of any governmental
official, agency, instrumentality or other authority applicable to Purchaser, or
(iv) any statute, law, regulation or rule of any governmental agency,
instrumentality or other authority applicable to Purchaser.




(e)

Proceedings.  There is no action, suit or proceeding pending, and, to the best
of Purchaser’s knowledge, there is no investigation pending or threatened or
action, suit or proceeding threatened, against Purchaser which, if decided
adversely to Purchaser may prevent or in any material way impair the
consummation of the transactions contemplated by this Agreement.




6.

Indemnification.




(a)

Seller’s Indemnification Obligation to Purchaser.  Seller shall defend,
indemnify and hold harmless Purchaser, and will reimburse Purchaser, including
any affiliates, for any loss, liability, claim, damage, expense (including costs
of investigation and defense and reasonable attorneys’ fees and expenses)
(collectively, “Damages”) suffered by Purchaser, arising from or in connection
with:




(i)

the failure of any representation or warranty of Seller set forth herein to be
true and correct in all material respects; and




(ii)

the material breach of any covenant or other agreement on the part of Seller
under this Agreement.




(b)

Purchaser’s Indemnification Obligation to Seller. Purchaser shall defend,
indemnify and hold harmless Seller, and will reimburse Seller for any Damages,
arising from or in connection with:




(i)

the failure of any representation or warranty of Purchaser set forth herein to
be true and correct in all material respects; and




(ii)

the material breach of any covenant or other agreement on the part of Purchaser
under this Agreement.




7.

Covenants.








3




--------------------------------------------------------------------------------



(a)

Confidentiality.  The parties acknowledge and agree that information about the
Seller’s Goodwill is confidential.  Except as required by law, or court order,
the parties agree not to disclose information about Seller’s Goodwill from and
after the Execution Date until the second (2nd) anniversary of the termination
date of the Employment Agreement, to any third-party.  The parties may disclose
such confidential information to their respective family members, the parties’
respective employees who have need to know, attorneys, accountants, or tax or
financial planning agents; provided that such persons are directed to treat such
confidential information confidentially and agree to the nondisclosure terms set
forth herein (the “Receiving Party”).  It is acknowledged and agreed that the
disclosing party will be liable for a breach by the Receiving Party of its
nondisclosure obligations.  




(b)

Cooperation.  Seller will cooperate and take all such steps after the Execution
Date to transfer title to the Seller’s Goodwill to Purchaser.




(c)

Release of Seller.  Notwithstanding anything to the contrary herein, Seller
shall be released from any and all obligations pursuant to Sections 7(a), 7(b),
7(c) and 7(d) herein, without notice to Purchaser and without further action
from Seller, upon the occurrence of an event of Default (as defined thereunder)
under the Purchase Agreement or this Agreement; provided however that if the
Default is in respect of a failure by Purchaser to make timely payments under
the Purchase Agreement or a breach of any material obligation under this
Agreement, then Seller shall only be released pursuant to this Section 7(e) upon
a (i) agreement of the parties as to the occurrence of such Default or (ii) a
final adjudication (after the exhaustion or expiration of all remedies and
appeals) by a court of competent jurisdiction of the occurrence of such Default.
 The right of Seller to the release provided herein shall be cumulative and in
addition to any other rights and remedies Seller may have under the documents
relating to this transaction or at law or in equity.




(d)

Injunctive Relief with Respect to Covenants; Certain Acknowledgments.  Each
party hereto hereby acknowledges and agrees that the covenants, obligations and
agreements obligations and agreements (i) of Seller contained in Sections 7(a),
7(b), 7(c) and 7(d), and (ii) of Purchaser contained in Section 7(a), in each
case, relate to special, unique and extraordinary matters and that a violation
of any of the terms of such covenants, obligations or agreements will cause (A)
Purchaser and its affiliates, in the case of Section 7(f)(i), and (B) Seller and
his affiliates, in the case of Section 7(f)(ii) , irreparable injury for which
adequate remedies are not available at law.  Therefore, in the event of a breach
or threatened breach by a party of any such covenant, obligation or agreement,
such party agrees that a non-breaching party (the Seller, on one hand, and,
Purchaser, on the other hand, as the case may be) shall be entitled to an
immediate injunction, restraining order or such other equitable relief (without
the requirement to post a bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain the breaching party from breaching or
attempting to breach any covenant, obligation or agreement hereunder.  In
addition, the non-breaching party (the Seller, on one hand, and, Purchaser, on
the other hand, as the case may be) shall be entitled to enforce all of the
rights and remedies set forth in this Agreement and the other documents relating
to this transaction. These injunctive remedies are cumulative and in addition to
any other rights and remedies a party may have under this Agreement or any other
document relating to this transaction, or at law or in equity.




(e)

Attorneys’ Fees.  If any action at law or equity is necessary to enforce the
terms, conditions or covenants set forth in Section 7(a) – (f), the prevailing
party shall be entitled to reasonable attorneys’ fees and actual out-of-pocket
costs in addition to any other relief to which it or he may be entitled.




(f)

Blue Pencil Doctrine.  If any court of competent jurisdiction shall at any time
deem any term, covenant, obligation or condition of Section 7 not be
enforceable, the other terms, covenants, obligations and conditions of Section 7
shall nevertheless remain in effect and the unenforceable term, covenant,
obligation or condition shall be deemed to have been amended so that the same
shall be enforceable.





4




--------------------------------------------------------------------------------



(i)

Acceleration of Vesting.  At any time after the Execution Date hereof, the
Purchaser hereby agrees that any and all restricted shares issued as part of the
Purchase Price and shares underlying the Option issued as part of the Purchase
Price which have not yet vested shall be accelerated and become immediately
vested without notice to Purchaser and without further action from Seller upon
(A) Seller’s death; (B) the sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all the
assets of the Company; (C) the occurrence of a Change In Control of Blue Earth;
or (D) the consummation of an initial public offering of the Company.  For
purposes of this Agreement, the term “Change In Control” shall mean any
consolidation or merger of Blue Earth in which the Purchaser is not the
continuing or surviving corporation, other than a consolidation or merger of the
Purchaser in which the then current shareholders of Blue Earth at the time of
the Merger shall hold more than 50% of the Common Stock of the surviving
corporation.




8.

Tax Position.  Neither party will take a position for federal, state or local
tax purposes that is not fully consistent with this Agreement.  Purchaser and
Seller agree to file Form 8594, if required, using the amounts set forth herein.




9.

Governing Law; Jurisdiction.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada, without giving effect to
conflicts of laws.  Any dispute arising out of or relating to this Agreement and
the transactions contemplated hereby and thereby may be brought in the courts of
the State of Nevada located within Clark County, or, if a party has or can
acquire jurisdiction, in the United States District Court for Las Vegas, Nevada,
and each of the parties irrevocably submits to the exclusive jurisdiction of
each such court, waives any objection it may now or hereafter have to venue or
to convenience of forum, agrees that all claims in respect thereof shall be
heard and determined only in any such court and agrees not to bring any action,
proceeding, or other suit arising out of or relating to this Agreement in any
other court.




10.

Notices.  Any notice given hereunder shall be deemed sufficient if in writing
and shall be deemed to have been given or made: (a) if by personal delivery,
immediately upon delivery; (b) if by certified mail, return receipt requested,
the third business day after delivery to the U.S. Postal Service; (c) if by
facsimile transmission (with confirmation thereof), one business day after
transmission; or (d) if by Federal Express, Express Mail, or any nationally
recognized overnight courier service, two business days after delivery to the
overnight courier service, in each case addressed as follows (or to such other
address, facsimile number, or person as a party may designate by notice as
required under this Section to the other parties):




If to Purchaser:

Blue Earth, Inc.

2298 Horizon Ridge Parkway, Suite 205

Henderson, Nevada 89052

Attn:  Johnny R. Thomas, CEO

           

With a copy to:

Davidoff Hutcher & Citron LLP

605 Third Avenue, 34th Floor

New York, New York 10158

Attn.:  Elliot H. Lutzker

E-Mail: ehl@dhclegal.com

Facsimile:  (212) 286-1884











5




--------------------------------------------------------------------------------




If to Seller:

Donald R. Kendall, Jr.

c/o Kenmont Solutions Capital GP, LLC

711 Louisiana, Suite 1750

Pennzoil Building, South Tower

Houston, Texas 77002

               

With a copy to:

Locke Lord LLP

600 Travis, Suite 2800

Houston, Texas 77002

Attn:  Gregory C. Hill

Fax No.: (713) 229-2636




11.

Counterparts; Facsimile or Email Signatures.  This Agreement may be executed in
one or more counterparts, each of which will be deemed to be an original copy of
this Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement.  This Agreement may be executed and
delivered by facsimile or email, and the exchange of copies of this Agreement
and of signature pages by facsimile transmission or email transmission shall
constitute effective execution and delivery of this Agreement as to the parties
and may be used in lieu of the original Agreement for all purposes.  Signatures
of the parties transmitted by facsimile or email shall be deemed to be their
original signatures for all purposes.




12.

Construction.  Should any of the provisions of this Agreement or any agreement
executed in connection herewith require judicial interpretation, it is agreed
that the court interpreting or construing the same shall not apply a presumption
that any provisions shall be more strictly construed against one party by reason
of the rule of construction that a document is to be construed more strictly
against the party who itself or through its agent prepared the same, it being
agreed that both parties and their respective agents have participated in the
preparation of this Agreement.




13.

Binding Effect; Assignment.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.  Nothing
in this Agreement shall create or be deemed to create any third party
beneficiary rights in any person or entity not a party to this Agreement, except
as otherwise provided herein.  No assignment of this Agreement or of any rights
or obligations hereunder may be made by either party hereto (by operation of law
or otherwise) without the prior written consent of the other party hereto and
any attempted assignment without the required consent shall be void.





























6




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.







PURCHASER:




BLUE EARTH, INC.







/s/  Johnny R. Thomas

By:

Johnny R. Thomas

Title:

Chief Executive Officer







/s/  Donald R. Kendall, Jr.

      Donald R. Kendall, Jr.





































































































7


